Citation Nr: 1827917	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-42 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Entitlement to an effective date prior to January 5, 2011, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In April 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's claim for TDIU was received by VA on October 29, 2008.

2.  Prior to January 5, 2011, the Veteran's did not meet the schedular criteria for TDIU, and his service-connected disabilities did not present any unusual or exceptional circumstances that would have warranted a referral of the claim for extraschedular consideration.  


CONCLUSION OF LAW

The criteria for an effective date earlier than January 5, 2011, for the assignment of TDIU have not been met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  


Law and Analysis

TDIU is a form of increased rating claim, and, therefore, the effective date rules for increased compensation claims apply.  See Norris v. West, 12 Vet. App. 413, 420 (1999); Hurd v. West, 13 Vet. App. 449 (2000).  

The assignment of effective dates of awards is generally governed by 38 U.S.C. 
§ 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application. 38 U.S.C. § 5110(a).  The implementing regulation clarifies this to mean, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400.

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date.  Otherwise, the effective date will be the date of receipt of the claim. 38 U.S.C. § 5110 (b); 38 C.F.R. § 3.400(o)(2); see also Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) ("It is clear from the plain language of [section] 5110(b)(2) that it only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."); Hazan v. Gober, 10 Vet. App. 511, 519 (1997) ("increase" for this purpose is one to the next disability level); VAOPGCPREC 12-98 (Sept. 23, 1998).

All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled. For VA purposes, total disability exists when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16(b).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Nevertheless, even when the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (Jan. 21, 1992).

Consideration may be given to the veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose, 4 Vet. App. at 363.

In considering the evidence of record under the law and regulations as set forth above, the Board concludes that the evidence does not show that the Veteran is entitled to an effective date prior to January 5, 2011, for the grant of TDIU.

As noted above, the effective date for TDIU would be the later of the date of receipt of claim or the date entitlement arose.  See 38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (b)(2)(ii).  

The Veteran's claim for TDIU was received by VA on October 29, 2008.  He was denied entitlement to TDIU in a June 2009 rating decision because his service-connected disabilities did not render him unable to secure or follow a substantially gainful occupation.  He was later granted TDIU in a May 2012 rating decision, effective from January 5, 2011, which was the date on which he met the schedular criteria for TDIU.

The Veteran has contended that he should be entitled to TDIU effective from 2007 because he had filed a claim for TDIU at that time.  During the April 2017 Board hearing, the Veteran reported that he had submitted a claim for TDIU through his former representative in May 2007, but that his representative had submitted it late and improperly.

A review of the record shows that his representative submitted a claim on his behalf in October 2006 for a left foot disorder, left lower extremity peripheral neuropathy, and hepatitis.  In October 2007, additional claims for service connection were submitted by the Veteran's representative.  In the statement submitted, the Veteran wrote that he was submitting claims for service connection for hearing loss, tinnitus, and a low back disorder.  He did not indicate that he was submitting a claim for TDIU or that any of these disabilities affected his employment.  The statement was signed by the Veteran on October 11, 2007, and received by VA on October 18, 2007.  On October 29, 2008, the Veteran submitted a VA Form 21-8940, Application for Increased Compensation Based on Unemployability.  

After reviewing the record, it is clear that there was no application for TDIU submitted prior to October 29, 2008.  The Veteran's assertions regarding any delay in filing due to his representative are unsubstantiated, as his representative had submitted his claims for service connection both prior to 2007 and within 2007.  The claims for service connection submitted in October 2007 were identified and written specifically by the Veteran and did not mention any claim for TDIU. 

During the April 2017 hearing, the Veteran also indicated that he later obtained an attorney, but that the attorney only wanted to pursue one claim at a time, which is why there was a delay in the filing of the claim for TDIU.  A review of the record shows that the Veteran's attorney submitted a notice of disagreement on his behalf in May 2010 with respect to all of the issues denied in the June 2009 rating decision, including the issue of entitlement to TDIU.  There were multiple issues denied in the June 2009 rating decision; therefore, the Veteran's assertion that his attorney only wanted to pursue individual issues is also inaccurate and unsubstantiated.

In addition, the evidence of record contains no other communication from the Veteran or his representative indicating an intent to file a claim for TDIU prior to October 29, 2008. 38 C.F.R. §§ 3.1  (p), 3.155(a).  Even if the Veteran had planned to file an earlier claim or there was any delay in his submission, the fact remains that VA first received his claim for TDIU on October 29, 2008.

Thus, after reviewing the evidence of record, it is clear that the earliest date that an application for TDIU was received was on October 29, 2008.  However, the Board finds that the date on which entitlement arose was January 5, 2011.  

Prior to January 5, 2011, the Veteran was service-connected for residuals of a left os calcis fracture, evaluated as 30 percent disabling and a myofascial chronic muscle strain of the lumbar spine, evaluated as 20 percent disabling.  His combined evaluation was 40 percent.  Thus, he did not meet the schedular criteria prior to January 5, 2011.

The schedular criteria were later met when he was granted entitlement to service connection effective from January 5, 2011, for major depressive disorder and generalized anxiety disorder, evaluated as 70 percent disabling, and erectile dysfunction, evaluated as noncompensable.  Thus, as of January 5, 2011, his combined evaluation was 80 percent, and he met the schedular criteria for TDIU. 

In an April 2017 statement submitted at the hearing, the Veteran indicated that he should have received a higher combined evaluation for his service-connected disabilities in 2007, which would have allowed him to receive TDIU sooner.  This reflects a disagreement with the evaluations and effective dates assigned for the Veteran's service-connected disabilities, which are not on appeal before the Board at this time. 

The Board is precluded from assigning an extraschedular rating in the first instance; however, the Board must specifically adjudicate the issue of whether referral for TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) is warranted. Bowling v. Principi, 15 Vet. App. 1, 8-10 (2001).

In this case, the Board concludes that, prior to January 5, 2011, the Veteran's service-connected disabilities alone did not present any unusual or exceptional circumstances that would have warranted a referral of the total rating claim to the Director of the VA Compensation Service for extra-schedular consideration pursuant to 38 C.F.R. § 4.16 (b). 

In the October 2008 VA Form 21-8940, the Veteran reported that he stopped working in 2004.  He had previously worked in field service and as a manager.  He had completed four years of college and had additional training in electronics repair and management.  He also indicated that he had problems walking and sitting due to  pain and nerve problems in his feet and back and that his medication interfered with his employability.  The Board notes that the Veteran was only service-connected for back left foot disabilities at that time and not a disorder affecting both feet.

A May 2009 VA Form 21-4142 indicated that the Veteran worked for that employer as a general manager until June 2007.  The employer did not report any lost time due to disability during the preceding 12 months.  

A September 2007 VA examiner indicated that the Veteran had been employed for 30 years in field service engineer communications, but that he was unable to hold this job and had been unemployed during the previous three years.  However, the examiner also indicated that there had been no incapacitating episodes during the past 12 months.  He did state that it was not reasonable to expect the Veteran to able to gainfully maintain his previous vocation, but he did not indicate that he was unemployable or that he could not work in other vocations or occupations.  Rather, the examiner suggested a one to two week work and functional evaluation.  

The Board does acknowledge that the Veteran was granted disability benefits by the Social Security Administration (SSA) with a disability onset date in December 2006.  However, the criteria used by the SSA in such a decision are not the same as VA criteria for an award of TDIU and the SSA determination is not binding upon VA. See, e.g., Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Moreover, the SSA determination also considered disabilities that are not service-connected, including peripheral neuropathy in both feet, obesity, and arthritis in his hands and fingers.  It was also noted in the SSA records that the medication affecting the Veteran's ability to work was Neurontin, which was prescribed for his nonservice-connected peripheral neuropathy.

Treatment records also show some of the Veteran's symptoms and impairment may have been attributable to nonservice-connected disabilities, including peripheral neuropathy in both feet and Morton's neuroma.

Although the Veteran may have had some degree of occupational impairment, the evidence does not show that his service-connected disabilities alone prevented from performing all types of work.  The Board notes that "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1; see also Van Hoose, 4 Vet. App. at 363 (noting that the disability rating itself is recognition that industrial capabilities are impaired; the record must reflect some factor which takes the case outside the norm) and 38 C.F.R. § 4.15.  On review of the record, the Board finds that the disability evaluations assigned to the Veteran's service-connected disabilities prior to January 5, 2011, under the VA Schedule for Rating Disabilities accurately reflect the Veteran's overall impairment to his earning capacity due to his service-connected disabilities.  Therefore, the Board finds that the requirements for assignment of an extraschedular TDIU evaluation prior to January 5, 2011, have not been met.  

After reviewing the evidence of record, the Board finds that the Veteran is not entitled to an effective date earlier than January 5, 2011, for the grant of TDIU.  The date of the claim was October 29, 2008; however, the date entitlement arose was January 5, 2011, which is the later date.  Accordingly, the claim for an earlier effective date for the grant of TDIU is denied.  


ORDER

An effective date prior to January 5, 2011, for the grant of TDIU is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


